Chalmers, J.,
delivered the opinion of the court.
The paper marked exhibit A, attached to the deposition of R. Thomson, was in no proper sense of the word an exhibit, but an integral part of the deposition itself, being simply a fuller and more detailed statement of the facts briefly set forth in the responses to the interrogatories propounded. It was not signed by the witness nor authenticated by the commissioner, but it was referred to in the answers to the interrogatories as constituting a portion of the deposition. Because of the lack of authentication it should, and doubtless would, have been stricken out, if a motion to suppress had been made at the proper time. Considered as a part of the deposition, it certainly was not properly taken under the provision of § 1614, Code 1880. No motion, however, was made to suppress it under § 1620, which declares that no objections, except “ for incompetency or irrelevancy,” shall be taken to depositions, unless they be made in writing and filed before the trial, and a motion to suppress shall be disposed of before the trial commences. The object of this statute is to confine the parties at the trial, in objections to the depositions, to matters of competency and relevancy only, these being matters which inhere in the evidence and cannot be cured in any way by the party offering the deposition. *74As to everything which relates to the form pursued in taking or authenticating or certifying or returning depositions, or generally speaking, as to everything which might be cured by re-taking them, the opposing party must make his objections known by his motion to suppress in advance, in order that the party relying upon them may, before going into the trial, make up his mind whether he will stand upon them, or re-take them, or go to trial without them. No motion to suppress having been made in this case, no objections except as to relevancy or competency could be entertained. The so-called exhibit A was evidently attached to the deposition in this case as a part of it, was so spoken of by the witness, and so regarded by the commissioner. Not having been suppressed on motion, it could not be objected to at the trial.

Affirmed.

Cooper, J., having formerly been consulted about this case, did not participate in its decision.